610 F.2d 426
104 L.R.R.M. (BNA) 2593, 88 Lab.Cas.  P 11,853
The PIQUA CALL PUBLISHING COMPANY, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 77-1535.
United States Court of Appeals,Sixth Circuit.
Dec. 5, 1979.

John O. Henry, Thomas A. Holton, R. Bruce Snyder, Thomas S. Czechowski, Estabrook, Finn & McKee, Dayton, Ohio, for petitioner.
Elliott Moore, Robert G. Sewell, Deputy Associate Gen. Counsel, Michael Murchison, N. L. R. B., Washington, D. C., Bernard Levine, Director, Region 8, N. L. R. B., Cleveland, Ohio, for respondent.
Before WEICK and BROWN, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
Piqua Call Publishing Company, Inc.  (Piqua) has petitioned this court for review of an order of the Board reported at 231 NLRB No. 2 finding that Piqua violated Section 8(a)(5) and (1) of the Act by refusing to bargain with the duly certified representative of its employees.  The Board has cross-applied for enforcement of its order.


2
The sole issue is whether the Board properly dismissed Piqua's objections to the election and certified the union because if the union was properly certified the refusal to bargain violated the Act.


3
We are of the opinion that the Board's order was supported by substantial evidence and that it properly certified the union.


4
The petition for review is therefore denied and the order of the Board is enforced.